Simpson, J., dissenting: This opinion was approved by the Court at the same time as it approved the opinion in Sharpe v. Commissioner, 69 T.C. 19 (1977). For the reasons set forth in my dissenting opinion in the Sharpe case, I also must dissent in this case. However, there is an additional difficulty with this case. By adopting both of these opinions, the Court has added to the confusion in this area. As I understand Judge Dawson’s opinion in Sharpe, he holds that when the Commissioner files a claim for a tax deficiency in the bankruptcy proceeding, the bankruptcy court also acquires jurisdiction over any claim for additions to tax. In this case, Judge Scott apparently holds that irrespective of whether the Commissioner files a claim for the deficiency in the bankruptcy proceeding, we lack jurisdiction over either the claim for the deficiency or any claim for additions to tax. The Bar must surely be confused as to which opinion reflects the position of the Court.